
 

Exhibit 10.1



 
HOUSTON WIRE & CABLE COMPANY
2017 STOCK PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

A Performance Stock Unit (“PSU”) Award (the “Award”) is hereby granted by
Houston Wire & Cable Company, a Delaware corporation (the “Company”), to the Key
Employee named below (the “Grantee”), relating to the Common Stock of the
Company:

Key Employee :
Date of Award:
Number of PSUs Subject to Award:
End of Performance Period:

The Award shall be subject to the following terms and conditions and the
provisions of the Houston Wire & Cable Company 2017 Stock Plan (the “Plan”), a
copy of which is attached hereto and the terms of which are hereby incorporated
by reference:

1.               Grant of Award. The Company hereby grants to the Grantee the
Award of PSUs. A PSU is the right, subject to the terms and conditions of the
Plan and this Agreement, to receive, following the end of the Performance Period
referred to above, a distribution of one share of Common Stock equal to the Fair
Market Value of a share of Common Stock for each PSU as described in Section 8
of this Agreement.

2.               Acceptance by Grantee. The receipt of the Award is conditioned
upon its acceptance by the Grantee in the space provided therefor at the end of
this Agreement and the return of an executed copy of this Agreement to the
Secretary of the Company no later than __________ ___, 20__. If the Grantee
shall fail to return this executed Agreement by the due date, the Grantee’s
Award shall be forfeited to the Company.

3.               PSU Account. The Company shall maintain an account (the “PSU
Account”) on its books in the name of the Grantee which shall reflect the number
of PSUs awarded to the Grantee and any dividend equivalents paid to the Grantee
as described in Section 4.

4.               Dividend Equivalents. Upon the payment of any dividends on
Common Stock occurring during the period beginning on the date of the Award and
ending on the date the PSUs are settled in Common Stock and distributed to the
Grantee as described in Section 8 (or the date the PSUs are forfeited), the
Company shall credit the Grantee’s PSU Account with an amount equal in value to
the dividends that the Grantee would have received had the Grantee been the
actual owner of the number of shares of Common Stock represented by the PSUs in
the Grantee’s PSU Account on that date. The amount of dividend equivalents
credited to the Grantee’s PSU Account shall be adjusted to reflect the adjusted
number of PSUs held by the Grantee as described in Section 7. Such amounts shall
be paid to the Grantee in cash at the time and to the extent the PSU Account is
distributed to the Grantee. Any dividend equivalents relating to PSUs that are
forfeited shall also be forfeited.

5.               Nontransferability. Except as set forth in Section 12 of the
Plan, neither the Award nor any of the PSUs subject to the Award may be sold,
assigned, pledged, encumbered or otherwise transferred, voluntarily or
involuntarily. Any attempted sale, assignment, pledge, encumbrance or transfer
of the Award, other than in accordance with its terms, shall be void and of no
effect. 

  1 

 



 6.               Vesting.

(a)             Except as set forth in (b), (c), (d) and (e) below, the Grantee
shall become vested in the Award on the last day of the Performance Period if
the Grantee remains in continuous employment with the Company or a Subsidiary
until such date.

(b)             If prior to the last day of the Performance Period the Grantee’s
employment with the Company and all Subsidiaries terminates due to the Grantee’s
death or disability, all of the then unvested PSUs subject to the Award shall
vest as of the date of termination of employment. For this purpose “disability”
has the meaning, and will be determined, as set forth in the Company’s long term
disability program in which the Grantee participates.

(c)             If prior to the last day of the Performance Period the Grantee’s
employment with the Company and all Subsidiaries terminates for any reason other
than death or disability as described in Section 6(b) above, PSUs subject to the
Award shall be forfeited to the Company, and the Grantee’s rights, title and
interest with respect to such forfeited PSUs shall automatically lapse and be of
no further force or effect. The Grantee hereby irrevocably designates and
appoints the Secretary of the Company as the Grantee’s agent and attorney in
fact, to act for or on behalf of the Grantee and in his name and stead, for the
limited purpose of executing any documents and instruments to further evidence
the forfeiture of the unvested PSUs.

(d)             If prior to the last day of the Performance Period there is a
Change in Control of the Company, and the Grantee has remained in continuous
employment with the Company or a Subsidiary until such date, all of the PSUs
subject to the Award shall vest as of the date of the Change in Control, and the
Company shall immediately distribute to the Grantee his PSU Account as described
in Section 8; provided, however, that if the Change in Control does not
constitute a “change in control” as described in Treas. Reg. §1.409A-3(i)(5),
then distribution of the PSU Account shall be deferred until the date of the
Grantee’s termination of employment with the Company and all Subsidiaries.

(e)             The foregoing provisions of this Section 6 shall be subject to
the provisions of any written employment or severance agreement that has been or
may be executed by the Grantee and the Company, and the provisions in such
employment or severance agreement concerning the vesting of an Award shall
supersede any inconsistent or contrary provision of this Section 6.

7.               Adjustment of PSUs.

(a)             The number of PSUs subject to the Award that vest pursuant to
Section 6(a) shall be adjusted by the Committee after the end of the Performance
Period based on the level of achievement of the previously established
performance goals, as described in Exhibit A attached hereto.

  2 

 

 

(b)             The number of PSUs subject to the Award that vest pursuant to
Section 6(b) shall not be subject to the adjustment described in Exhibit A,
except that if an adjustment to the Price-based PSUs (as defined in Exhibit A)
based on the highest stock price achieved for the Common Stock for a period of
30 consecutive days during the period ending on the date of termination of
employment would result in a greater number of PSUs, then the Price-based PSUs
shall be adjusted accordingly.

(c)             The number of PSUs subject to the Award that vest pursuant to
Section 6(d) shall not be subject to the adjustment described in Exhibit A,
except that if an adjustment to the Price-based PSUs based on the highest stock
price achieved for the Common Stock for a period of 30 consecutive days during
the period ending on the Change in Control would result in a greater number of
PSUs, then the Price-based PSUs shall be adjusted accordingly.

8.               Settlement of Award. If the Grantee becomes vested in the Award
in accordance with Section 6, the Company shall distribute to the Grantee, or
his personal representative, beneficiary or estate, as applicable, (a) a number
of shares of Common Stock equal to the number of vested PSUs subject to the
Award, as adjusted in accordance with Section 7, if applicable, and (b) a cash
payment equal to the dividend equivalents that are payable pursuant to Section
4. Such shares and payment shall be delivered (i) in the case of an Award that
vests in accordance with Section 6(a), as soon as practicable after the
Committee determines the level of achievement of the performance goal, but no
later than March 15 following the end of the Performance Period; and (ii) in the
case of an Award that vests earlier in accordance with Section 6(b) or 6(d),
within 30 days following the date of vesting.

9.               Withholding Taxes. The Grantee shall pay to the Company an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any shares of Common Stock or cash
upon settlement of any vested PSUs covered by the Award. The Company in its sole
discretion may permit the payment of additional withholding taxes up to the
maximum statutory rate. Payment of such taxes may be made by one or more of the
following methods: (a) in cash, (b) in cash received from a broker-dealer to
whom the Grantee has submitted a notice and irrevocable instructions to deliver
to the Company proceeds from the sale of a portion of the shares deliverable
upon settlement of the Award, (c) by delivery to the Company of other Common
Stock owned by the Grantee that is acceptable to the Company, valued at its then
Fair Market Value, and/or (d) by directing the Company to withhold such number
of shares of Common Stock otherwise deliverable upon settlement of the Award
with a Fair Market Value equal to the amount of tax to be withheld.

10.            Share Delivery. Delivery of shares of Common Stock will be by
book-entry credit to an account in the Grantee’s name established by the Company
with the Company’s transfer agent; provided that the Company shall, upon written
request from the Grantee (or his estate or personal representative, as the case
may be), issue certificates in the name of the Grantee (or his estate or
personal representative) representing such Award shares.

11.            Rights as Stockholder. The Grantee shall not be entitled to any
of the rights of a stockholder of the Company with respect to the Award,
including the right to vote and to receive dividends and other distributions,
until and to the extent the Award is settled in shares of Common Stock.

  3 

 



12.            Insider Trading Policy. The sale or transfer of any shares of
Common Stock delivered upon settlement of the Award is subject to the provisions
of the Company’s Insider Trading Policy, as in effect from time to time.

13.            Recoupment. Notwithstanding any other provision of this
Agreement, to the extent required by applicable law, including the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or pursuant to the Company’s
Incentive Recoupment Policy or any similar policy as may be in effect, the
Company shall have the right to seek recoupment of all or any portion of an
Award (including by forfeiture of any outstanding Award or by the Grantee’s
remittance to the Company of vested Award shares or of a cash payment equal to
the vested Award shares). The value with respect to which such recoupment is
sought shall be determined by the Committee. The Committee shall be entitled, as
permitted by applicable law, to deduct the amount of such payment from any
amounts the Company may owe to the Grantee.

14.            Employment Status. This Agreement does not give the Grantee the
right to be retained as an employee of the Company.

15.            Administration. The Award shall be administered in accordance
with such regulations as the Committee shall from time to time adopt.

16.            Plan Governs. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall govern. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

17.            Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

IN WITNESS WHEREOF, this Agreement is executed by the Company this __ day of
_______________, 20___, effective as of the ____ day of _______________, 20___.

HOUSTON WIRE & CABLE COMPANY

 

 

 

By: ____________________________

 



  4 

 

 

AGREED AND ACCEPTED:

 

I acknowledge receipt of the Houston Wire & Cable Company 2017 Stock Plan and
hereby accept this Performance Stock Unit Award subject to all the terms and
conditions thereof. I agree to accept as binding, conclusive and final all
decisions and interpretations of the Committee regarding any questions arising
under the Plan or this Award Agreement.

GRANTEE

 

 

Print Name:__________________

 

Signature:___________________

 

Date:_______________________

 



  5 

 

  

EXHIBIT A

 

Houston Wire and Cable Company 2017 Stock Plan

 

Performance Stock Unit Agreement

 

Performance Stock Unit Goals

 

 

 

 

 

 

 

 

 



   

 

 

